Citation Nr: 0313490	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to asbestos exposure.

2.  Entitlement to service connection for hearing loss and 
tinnitus.

3.  Entitlement to service connection for hypertension

4.  Entitlement to service connection for residuals of an 
injury of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied service 
connection for COPD claimed as due to asbestos exposure, 
hearing loss and tinnitus, hypertension, and residuals of an 
injury of the left hand.  The Board remanded the matter in 
March 2000, March 2001, and November 2001.  The veteran 
testified at a Board videoconference hearing in August 2001.


FINDINGS OF FACT

1.  COPD began many years after service and was not caused by 
any incident of service, to include alleged exposure to 
asbestos during such service.

2.  Bilateral hearing loss and tinnitus began many years 
after service and were not caused by any incident of service.

3.  Hypertension began many years after service and was not 
caused by any incident of service.  

4.  The veteran suffered a laceration injury to fingers of 
the left hand in service, and he now has residuals of such 
injury.


CONCLUSIONS OF LAW

1.  COPD claimed as due to asbestos exposure was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Hearing loss and tinnitus were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Residuals of an injury of the left hand were incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from August 
1955 to August 1959, and his primary duty at that time was 
personnel man.  Service medical records show no pertinent 
abnormalities at enlistment in August 1955.  In April 1956, 
he sustained half-inch lacerations on the first and second 
knuckles of the left hand, which were cleaned and sutured 
with silk sutures.  The sutures were removed in early May 
1956.  On separation examination in August 1959, his 
respiratory system was normal, his blood pressure was 108/66, 
his hearing was 15/15 bilaterally, and no marks were 
identified on his left hand.  

In connection with post-active duty reserve service, the 
veteran periodically underwent examination.  Periodic 
examinations in connection with reserve duty show a 
laceration scar on the left index finger (some of the records 
also indicate an additional scar of the left middle finger) 
and pencil lead in the left base of the index finger.  Blood 
pressures were recorded as 124/80 (May 1967), 122/72 (May 
1971), 130/78 (February 1972), 150/88 (February 1983), and 
132/86 (February 1984).  His hearing was 15/15 bilaterally on 
most examinations.  On all of these examinations, there 
generally were no findings of respiratory problems, high 
blood pressure, or ear problems.  He also denied any 
pertinent defects on accompanying medical history reports.  
The sole exception to the generally problem-free documents 
from throughout the veteran's service in the reserve, is an 
audiometric evaluation in June 1978, when pure tone 
thresholds were elevated in both ears, particularly at higher 
frequencies.

Medical records from 1991 to 2002 in connection with 
treatment from a private doctor, C.W. Nolen, Jr., M.D., 
reflect various conditions, including hypertension, COPD, and 
osteoarthritis.  There are records of treatment for pain 
involving various joints and the spine, but none involving 
the left hand.  According to a December 1991 record, his 
blood pressure was known to be slightly elevated, but the 
veteran indicated that he did not have a history of high 
blood pressure.

In October 1993, a private pulmonary and internal medicine 
doctor, J.T. Segarra, M.D., examined the veteran with regard 
to dyspnea on exertion.  The doctor noted that the veteran 
had been exposed to asbestos during his work as a welder from 
1954 to 1992; the doctor also noted employment as a grinder 
and a smoking history until 1965.  The diagnosis was mild 
radiographic changes of asbestos related to pneumoconiosis 
(asbestosis).  The doctor opined that the veteran did indeed 
have asbestosis, although certainty would require additional 
testing.  

The veteran was also examined in October 1993 by another 
private doctor, M.G. Conner, M.D., who noted a history of 
asbestos exposure from 1954 to 1992 during employment as a 
grinder and a welder.  The doctor noted a 10-year history of 
smoking cigarettes from 1955 to 1965.

A December 1993 law firm letter pertains to an apparently 
non-VA asbestos claim.

On VA examination in May 1999, the veteran reported first 
being diagnosed with hypertension in 1988 by a family doctor.  
He said he was exposed to asbestos during service by wearing 
asbestos gloves as a gunner's mate.  He also reported being 
diagnosed in 1985 as having had asbestos exposure.  As for 
the left hand, he described hitting a bamboo basket in 
service, resulting in laceration of the skin of the left hand 
and index, middle, and ring fingers; he stated that the cut 
required 68 stitches and made him unable to work for several 
months after the injury.  On examination, the doctor said the 
left hand had no evidence of a scar, and also said a scar had 
healed well.  However, there was some observable limitation 
of motion of the left hand finger.  A physical therapy 
consultation report shows that every finger on the left hand 
lacked some motion.  Pulmonary function testing revealed 
minimal obstructive lung defect and a mild decrease in 
diffusing capacity, although lung volumes were normal.  Hand 
grip was also poor on the left, and he also had numbness and 
tingling of the left hand.  The diagnoses were left hand 
injury in service resulting in poor hand grip; essential 
hypertension for the past 10 years; tinnitus for the past 20 
years; and a history of asbestos exposure but an X-ray 
negative for asbestosis exposure.  X-rays of the left hand 
showed no fracture, dislocation, or significant joint space 
narrowing, and the soft tissue was unremarkable.  A chest X-
ray was compatible with COPD.    

On VA audiological examination in May 1999, the veteran 
reported having hearing problems and bilateral tinnitus.  He 
reported having worked as a coal miner.  Testing revealed 
that he now had sensorineural hearing loss.  

In August 2001, the veteran testified at a Board 
videoconference hearing.  He related that he used asbestos 
gloves during service.  He denied being exposed to asbestos 
in post-service employment.  He also denied smoking.  He 
referred to an examination involving asbestos at a private 
hospital in the late 1970s.  He stated that he was exposed to 
noise on board an aircraft carrier and was first told of 
hearing impairment on physical examination in connection with 
reserve duty.  He stated that he was first diagnosed with 
high blood pressure 2 or 3 years after separation from 
service.  He also stated that he cut his left hand on a 
bamboo basket in service and that he still had pain because 
the cut had not fully healed.  

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statement of the 
case, and the Board's remands, the VA has informed the 
veteran of the evidence necessary to substantiate his claims 
and of his and the VA's mutual responsibilities for providing 
evidence.  The veteran has been afforded a VA examination.  
The VA has obtained identified medical records.  Despite 
repeated specific efforts (especially in 2001 and 2002) 
requesting that the veteran provide sufficient identifying 
information so that the VA may obtain records of certain 
treatment that he has alluded to, he has not provided any 
such information.  The duty to assist is not a one-way 
street, and the veteran has failed to fully cooperate in 
developing the evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., hypertension, sensorineural hearing loss 
(i.e., organic disease of the nervous system)) which are 
manifest to a compensable degree within the year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection requires competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran's service medical records from his 1955-1959 
active duty do not show COPD or other chronic respiratory 
disorder, hearing loss or tinnitus, or hypertension.  Nor is 
there any evidence of sensorineural hearing loss or 
hypertension to a compensable degree within one year after 
separation from service.  The service and post-service 
medical records indicate that the veteran's lungs, blood 
pressure, and hearing were normal in service and for many 
years after service.  

The first sign of hearing loss that could be recognized as a 
disability for VA purposes was in 1978, on audiometric 
examination in connection with reserve service.  There are no 
records of treatment for or complaint of tinnitus until a VA 
examination in 1999.  The weight of the credible evidence 
demonstates that bilateral hearing loss and tinnitus began 
many years after service and were not caused by any incident 
of service.  The conditions were not incurred in or 
aggravated by service.  Thus, service connection for 
bilateral hearing loss and tinnitus is not warranted.

With regard to hypertension, as late as 1984, on reserve 
service examination and medical history report, there were no 
indications of any cardiovascular problems.  The first 
objective measurement of slightly elevated blood pressure was 
on private treatment in 1991, and at that time the veteran 
denied having a history of high blood pressure.  None of the 
medical treatment records suggest any relationship between 
current hypertension and the veteran's active service many 
years earlier.  The veteran has testified that he was first 
diagnosed with high blood pressure 2 or 3 years after active 
service.  Such statement is not borne out by the evidence, 
which shows that in 1991 he denied a history of high blood 
pressure, and at the 1999 VA examination he said he was first 
diagnosed with hypertension in 1988.  The weight of the 
credible evidence demonstates that hypertension began many 
years after service and was not caused by any incident of 
service.  Thus, service connection for hypertension is not 
warranted.

With regard to COPD, as late as 1984, on a reserve 
examination and medical history report, there were no 
indications of any respiratory problems.  The first finding 
of some pulmonary problem is in 1993, at which time there was 
a diagnosis of pneumoconiosis or asbestosis.  There is some 
question as to whether he has asbestosis, as on VA 
examination in 1999, he was noted as having a history of 
asbestos exposure but not asbestosis.  In any event, all of 
the available competent evidence indicates that a pulmonary 
condition developed many years after active duty.

The veteran contends that he developed COPD as a result of 
exposure to asbestos while on active duty.  As to claims 
involving service connection for asbestos-related disease, 
there are no special statutory or regulatory provisions.  
However, the VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21-
1, Part VI,  7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The veteran states that he was exposed to asbestos during 
active service while wearing asbestos gloves as a gunner's 
mate.  Records show his primary duties in service were as a 
personnel man, and such does not suggest asbestos exposure.  
The recent allegation of service asbestos exposure varies 
from the veteran's history reported to private doctors in 
1993 that he had been exposed to asbestos over many years in 
a civilian job as a welder, as recently as 1992.  It also 
appears that the veteran had retained a law firm to pursue 
non-VA claims involving asbestos exposure.  The evidence 
indicates that the veteran has previously maintained that he 
was exposed to asbestos outside of service.  Only in relation 
to his recent VA claim for service connection did he allege 
that he had been exposed to asbestos during active duty.  In 
any event, there is no credible evidence of actual asbestos 
exposure during the veteran's service.

None of the competent evidence suggests any relationship 
between the veteran's current pulmonary condition and his 
active service many years earlier.  As a layman, the veteran 
does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

In sum, the Board concludes that COPD (claimed as due to 
asbestos exposure), hearing loss with tinnitus, and 
hypertension were neither incurred in nor aggravated by 
service, and service connection is not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to claimed residuals of a left hand injury, 
service medical records show that the veteran suffered a 
laceration of two knuckles during his active duty.  The 
lacerations were cleaned and sutured, and the sutures were 
removed shortly thereafter.  Periodic examination reports 
from throughout the veteran's ensuing reserve service show 
that there was left hand finger scarring in the area of the 
prior service injury.  At a 1999 VA examination, the doctor 
variously said there was no evidence of left hand scarring, 
or the scarring had healed well.  While it is questionable 
whether left hand scarring is still visible, the VA doctor 
identified other signs and symptoms which he related to the 
in-service injury.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran has some residuals of the left hand injury he 
sustained during active duty.  Left hand injury residuals 
were incurred in active service, and service connection is 
warranted for such condition.








ORDER

Service connection for COPD claimed as due to asbestos 
exposure, hearing loss and tinnitus, and hypertension is 
denied.

Service connection for residuals of an injury to the left 
hand is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

